Dismissed and Memorandum Opinion filed July 29, 2004








Dismissed and Memorandum Opinion filed July 29, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00719-CR
NO.
14-03-00720-CR
____________
 
VICTOR LOYA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
209th District Court
Harris County,
Texas
Trial Court Cause Nos. 929,202
& 929,203 
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offenses of indecency
with a child and sexual assault of a child. 
In accordance with the terms of a plea bargain agreement with the
State,  the trial court sentenced
appellant on May 29, 2003, to confinement for 5 years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification in each cause of the
defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
records on appeal.  See Tex. R. App. P. 25.2(d).  Additionally, appellant=s appointed counsel has filed an
Anders brief, noting that there is no right of appeal in either cause. 
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 29, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.
Do Not Publish C Tex. R. App.
P. 47.2(b).